Citation Nr: 1706374	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  14-34 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 50 percent, effective from October 28, 1999, to January 4, 2010, for posttraumatic stress disorder (PTSD) with depression.

2. Entitlement to a total disability rating on the basis of individual unemployability  due to service-connected disability (TDIU), effective from October 28, 1999, to January 4, 2010.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from October 1944 to March 1946 and from August 1950 to March 1951.  He was awarded the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Appeals Management Center (AMC) in Washington, DC, which granted service connection for PTSD with depression, and assigned a 50 percent rating, effective October 28, 1999, and a 100 percent rating, effective August 4, 2010.  

In a July 2015 decision, the Board granted an earlier effective date of January 5, 2010, for the assignment of a 100 percent rating for PTSD with depression.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Order, the Court granted a Joint Motion for Remand (JMR), thereby vacating the portion of the July 2015 Board decision that denied the claim of entitlement to an effective date earlier than January 5, 2010, for the assignment of a 100 percent rating for PTSD with depression.  In the JMR, the parties agreed that the Board narrowly characterized the issue on appeal, and did not determine whether a rating in excess of 50 percent was warranted prior to January 5, 2010.  The parties agreed that the board failed to consider whether a rating in excess of 50 percent for PTSD was warranted from October 28, 1999 to January 4, 2010, and whether the issue of a TDIU rating for the period from October 28, 1999, to January 4, 2010, was reasonably raised by the record.  

In considering the record on appeal, the Board finds that prior to January 5, 2010, the issue of entitlement to a TDIU rating was raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving reasonable doubt regarding the degree of disability in favor of the Veteran, effective from October 28, 1999, to January 4, 2010, the Veteran's PTSD with depression and resulting symptoms were productive of total occupational and social impairment.

2. The Veteran's claim for a TDIU rating, effective from October 28, 1999, to January 4, 2010, has been rendered moot because of the grant herein of a schedular 100 percent rating for the service-connected PTSD with depression.


CONCLUSIONS OF LAW

1. The criteria for a 100 percent schedular rating for PTSD with depression have been met, effective from October 28 1999 to January 4, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

2. The appeal as to the claim for a TDIU rating, effective from October 28 1999 to January 4, 2010, is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As the Board's decision herein is a full grant of the benefit sought on appeal, no further action is required to comply with the VCAA.


II. Factual Background

VA social work psychosocial assessments, dated May 3, 2001 and October 25, 2001, document that the Veteran was married, lived with and took care of his disabled wife, and was in charge of house chore activities.  He demonstrated an ability to understand, maintained communication with his children, and was oriented to talk with staff at a geriatric day center where he took his wife each day.  He reported having a good support system.  Psychiatric symptoms included sleep impairment, anxiety, nightmares, intrusive thoughts, irritability, and guilt over killing others in war, and being less interested in activities that used to be important for him.  He also reported sometimes hearing somebody calling him by his name. 

On VA examination for PTSD in October 2001, the Veteran reported taking care of his disabled wife and completing the household chores.  On examination, he was found to be adequately dressed and groomed, alert, aware of the interview situation, and in full contact with reality, although tense and at times evidently annoyed by the questions.  He did not display any delusions or hallucinations nor any suicidal or homicidal ideas.  He was well oriented in person, place, and time and displayed an anxious and angry mood, adequate intellectual functioning, fair judgment, and very poor insight.  He was assigned a GAF (global assessment of functioning) score of 45 to 50, which reflects serious symptoms.

In a VA social and industrial field survey report, completed after two home visits in October 2001 and November 2001, it was noted that the Veteran exhibited a clean and groomed appearance.  He reported handling his own funds, helping his wife and driving her to an elderly day center every day, retiring in 1965 after a work-related incident from which he was hit in the head by a citizen, and socializing with some friends.  However, he also reported becoming angry and losing his control and having no social interaction with neighbors due to a physical fight on one occasion that was turned down in court.  Two of his neighbors were interviewed and affirmed the Veteran's physical and verbal aggressiveness, as well as ease at irritability.  They stated that neither they nor their other neighbors had a relationship with the Veteran due to his behavior. 

VA treatment records show that on January 3, 2002, the Veteran was not suicidal or homicidal and was well oriented to person, time, and place. 

On a VA examination for PTSD in May 2002, the Veteran reported not experiencing auditory hallucinations, ideas of reference, delusions, or suicidal ideation.  The examiner observed the Veteran was cooperative, well-dressed, and groomed, and displayed logical and coherent thought process, appropriate mood and affect, and no pressured speech.  While the Veteran was not oriented to time, he was oriented to place and person and cognitive functions were otherwise preserved even though he had difficulties with concentration.  The Veteran was assigned a GAF score of 50, which reflects serious symptoms. 

On a VA examination for PTSD in November 2002, the Veteran reported memories about his experiences, but described them as not intrusive or distressing thoughts to interfere in his daily living activities.  Upon clinical evaluation, the examiner noted the Veteran was appropriately dressed with adequate hygiene, spontaneous and established eye contact, alert and fully aware of the interview situation, and in contact with reality.  The Veteran's mood was anxious and affect was broad and appropriate.  He was oriented in person, place, and time and memory for recent, remote, and immediate events was intact.  There was no evidence of psychomotor retardation or agitation nor abnormal involuntary movement.  The Veteran's thought process was coherent and logical with no looseness of association or disorganized speech.  There were also no findings of delusions or hallucinations, phobias, obsessions, or suicidal ideas.  He was assigned a GAF score of 60, which reflects moderate symptoms or moderate difficulty in social or occupational functioning. 

VA treatment records dated from September 26, 2002 to June 8, 2004, show that the Veteran reported subjective symptoms of flashbacks, nightmares, awakening with yelling, palpitations, and sweating, more anxious and depressed, sleep impairment, acting as if events were happening again, difficulty in crowded places, avoidance of watching or talking about war events with others, feeling of a foreshortened future, and hypervigilant attitude.  The treating physicians observed that the Veteran demonstrated adequate hygiene, cooperativeness, mild psychomotor retardation, depressed mood, appropriate affect, no abnormality of perception, orientation in all spheres, normal abstraction, poor judgment and insight, poor recent and immediate memory, and his thought process was coherent, relevant, logical, and blocking.  His thought content included feelings of guilt, worthlessness, and ideas of reference, but no suicidal ideas or plans.  The Veteran was assigned a GAF score of 55 on September 26, 2002 and on December 6, 2002, which reflects moderate symptoms, and a GAF score of 50 on March 14, 2003, July 9, 2003, January 15, 2004, March 22, 2004, June 16, 2004, and on June 8, 2004, which reflects serious symptoms. 

VA treatment records dated in September 2004, April 2005, June 2005, July 2005, August 2006, and in June 2007, revealed that the Veteran complained of flashbacks, nightmares, anxiety, guilty feelings, depressed mood, panic attacks, intrusive thoughts of war experiences, avoidance of original trauma, social withdrawal, and impaired relationships with others.  He continued to demonstrate no suicidal or homicidal ideation.  His wife died in June 2005, and when he arrived to the VA medical center on July 26, 2005 with a neighbor, it was noted that he needed to be assisted.  When he arrived in June 2007 with a friend, it was noted that he did not drive.  He was assigned a GAF score of 50 on September 8, 2004 and on April 20, 2005 and a GAF score of 45 on June 20, 2005, July 26, 2005, August 9, 2006 and on June 6, 2007, which reflects serious symptoms. 

On a VA examination for mental disorders in December 2008, the Veteran reported living with his daughter, and that his family and social relationships were good, to include going on family outings.  He reported no history of suicide attempts.  The examiner noted the Veteran's clean appearance, unremarkable psychomotor activity, spontaneous speech, unremarkable thought process and thought content, no delusions or hallucinations, and orientation to person, time, and place.  The Veteran displayed normal remote, recent, and immediate memory, an ability to maintain minimum personal hygiene, and no problem with activities of daily living, inappropriate behavior, homicidal thoughts, or suicidal thoughts.  The examiner concluded that the effects of the Veteran's mental disorder on occupational and social functioning were best summarized by "mental disorder symptoms are controlled by continuous medication."  He was assigned a GAF score of 65 which reflected some mild symptoms, or some difficulty in social or occupational functioning, but that he was functioning pretty well and had some meaningful interpersonal relationships. 

VA treatment records showed that on January 23, 2009, the Veteran was assigned a GAF score of 45 which reflected serious symptoms.  His experiences of exacerbation in frequency and intensity of PTSD symptoms were also evidenced by a PCL-C score of 64.  The PCL-C instructed the Veteran to identify how much (not at all/a little bit/ moderately/quite a bit/extremely) he has been bothered by a list of problems and complaints that veterans sometimes have in response to stressful military experiences.  On the PCL-C, the Veteran marked "extremely" for having physical reactions when something reminds you of the stressful experience from the past and trouble remembering important parts of the stressful experience from the past; "quite a bit" for repeated disturbing dreams of stressful experience from past, suddenly acting or feeling as if stressful experience from past was happening again (as if you were reliving it), feeling very upset when something remind you of the stressful experience form the past, avoiding thinking about or talking about the stressful experience from the past or avoiding having feelings related to it, avoiding activities or situations because they remind of the stressful experience from the past, feeling as if your future somehow will be cut short, trouble falling or staying asleep, feeling irritable or having angry outbursts, having difficulty concentrating, and being "superalert" or watchful or on guard; "moderately" for loss of interest in activities that you used to enjoy, feeling distant or cut off from other people, feeling emotionally numb or being unable to have loving feelings for those close to you, and feeling jumpy or easily startled; and "little bit" for repeated disturbing memories, thoughts, or images of stressful experience from the past.

VA treatment records further showed that on April 2, 2009, the Veteran reported episodes of anxiety, abrupt onset of anxiety, nervousness, and shortness of breath, supportive family, and denial of suicidality despite low mood problems.  On October 22, 2009, he reiterated anxiety in the evening, sleep impairment, and living with his son.  Both records noted that the Veteran's psychiatric symptoms included recurring intrusive thoughts of traumatic experience, recurring nightmares, irritability, hypervigilance, avoidance of conversations, places or situations, abnormal sleep pattern, increased startle reflex, and concentration problems, and assigned a GAF score of 55 which reflects moderate symptoms.  On physical examination, he was cooperative, reasonable, groomed appropriately, and demonstrated intact language, normal and coherent thought process and association, good insight and judgment, average or above fund of knowledge, and no perceptual disturbances.  In April 2009, he was alert, attentive, and oriented to person, time, and place, displayed normal rate/rhythm of speech, congruent affect with mood, grossly intact memory, and thought content entailed intrusive distressing recalls and traumatic ideation. 

At the September 2009 DRO hearing, the Veteran's treating physician opined that the Veteran was unable to work and, besides age, the Veteran had been under medical treatment his whole life.  

VA treatment records showed that in October 2009, the Veteran was found to be disoriented to day of the month, and anxious with mild mood, and displayed a restricted affect, impaired recent memory, and mildly moderate concentration.

On a VA examination in August 2010, the diagnoses included chronic PTSD and cognitive disorder.  The examiner noted that these conditions were separate with different pathophysiological mechanisms, however, it was a scientifically proven fact (by brain imaging) that PTSD causes hippocampal atrophy with memory problems, and that PTSD can cause and contribute to current memory difficulties.  The examiner opined that the Veteran's chronic PTSD was related to service, including combat in Korea, and noted that PTSD is an anxiety disorder.  The examiner also opined that the Veteran had total occupational and social impairment due to mental disorder symptoms.  The examiner concluded that the Veteran has been unable to sustain a stable gainful work due to PTSD symptomatology, and that he was separated from his former job as police officer due to anxiety symptomatology that prompted a head injury while he was performing his duties (an arrest).  The examiner opined that the Veteran has been unable to keep a specific schedule or complete a normal workday at a gainful job due to PTSD symptomatology solely.

In a November 2016 report of a psychodiagnostic evaluation conducted on the Veteran in October 2016, by a private psychologist, A.M.R.D., Ph.D., it was noted that the focus of the assessment was to determine the Veteran's current mental health state and assess psychological functional abilities and limitations as they may relate to disability and previous military service.  A.M.R.D., Ph.D. concluded that the Veteran presented with PTSD and depression symptoms whose frequency and severity negatively impacted his daily functioning and caused clinically significant impairment in his everyday life.  A.M.R.D., Ph.D. opined that it was at least likely as not that the Veteran's service-connected PTSD with depression precluded him from securing and following substantially gainful employment at that time, and that the Veteran had been unable to secure and follow substantially gainful employment due to his service connected PTSD with depression since he last worked in 1965.  A.M.R.D., Ph.D. opined that it was at least as likely as not that the Veteran's PTSD with depression had caused total occupational and social impairment since at least October 1999.  A.M.R.D., Ph.D. concluded that despite participation in psychiatric treatment, there was no evidence that the Veteran's symptoms significantly improved during this time period, nor did he engage in gainful employment as a result of his PTSD and depression symptoms.  

In the November 2016 report, A.M.R.D., Ph.D. further noted that the Veteran had been granted a 100 percent rating in 2010 based in part on an August 2010 examination in which the examiner opined that the Veteran's PTSD caused total social and occupational impairment.  A.M.R.D., Ph.D. also noted that the Veteran's documented symptoms on the examination included diminished interest in pleasurable activities, frequent crying, death wishes, worries, sadness, chronic hallucinations, memory deficits for recent facts (every day), impoverished speech, sleep difficulties, constricted, affect, and disorientation in time or place, and that many of these severe symptoms were also documented in the record well before 2010, noting that treatment notes from the early 2000s through 2010 documented the Veteran's symptoms deteriorated during this time period, including chronic anxiety, depression, nightmares, flashbacks, poor judgement and insight, irritability, physical aggression towards a neighbor, loss of interest in activities, trouble falling asleep, and feelings of guilt and worthlessness.  A.M.R.D., Ph.D. indicated that the Veteran's medical records documented GAF ratings of 50, 60 (2002) and 45 (2007) and a diagnosis of PTSD in a treatment note/psychiatric evaluation (January 2004) during this time frame.  A.M.R.D., Ph.D. also found that there was no evidence that the Veteran experienced remission from PTSD and depression during the period from 1999 to January 2010.  

III. Analysis

As noted above, the Veteran's PTSD with depression has been assigned a 50 percent rating effective prior to January 5, 2010, and a 100 percent rating, effective from January 5, 2010.  The Veteran essentially contends that from October 28, 1999, to January 4, 2010, his PTSD with depression is entitled to a rating in excess of 50 percent and/or a TDIU rating.  

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated under DC 9411, which provides that a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.  

A 100 percent rating for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Analysis should not be limited to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013).

The record reflects that by December 2011 rating decision, a 50 percent rating was assigned for PTSD with depression, effective from October 28, 1999, to January 4, 2010, essentially based upon the evidence of record at the time which included VA examinations, VA treatment records, and lay statements from the Veteran.  

A review of the record from October 28, 1999 to January 4, 2010, as well as the August 2010 VA examination and the November 2016 report of A.M.R.D., Ph.D. - both of which provide retroactive medical opinions regarding the level of social and occupational impairment resulting from the Veteran's PTSD with depression - tends to show the evidence in relative equipoise as to whether the Veteran's PTSD with depression, and related symptoms, during that period were productive of total occupational and social impairment, or were of such frequency, severity or duration to equate to total occupational and social impairment.  

Review of the record shows that Veteran last worked in 1965, as a policeman.  He was apparently temporarily retired and then completely stopped working at some point after being hit on the head with a concrete block while trying to arrest someone.  Further, review VA treatment records and VA examinations from October 28, 1999 to January 4, 2010, show that the Veteran was assessed as exhibiting at least moderate to severe occupational impairment.  Moreover, with regard to social functioning, for the period in question the Veteran maintained good relationships with his family members, and maintained other social relationships - including with friends and talking with staff at a geriatric day center where he took his wife each day when she was alive.  He also reported having a good support system.  It was also noted, however, that he had no social interaction with neighbors due to an incident where he had become angry and lost control and had a physical fight with a neighbor, and he reported social withdrawal, and impaired relationships with others.  This was confirmed by interviews with the Veteran's neighbors who described him as physically and verbally aggressive, and someone who became irritable very easily.  

With regard to the two medical providers - the August 2010 VA examiner and the November 2016 report of A.M.R.D., Ph.D. - the Board notes that both providers reviewed the record in detail and provided retrospective opinions.  The VA examiner in 2010 opined that the Veteran had total occupational and social impairment due to mental disorder symptoms, and that the Veteran has been unable to sustain a stable gainful work due to PTSD symptomatology.  A.M.R.D., Ph.D. opined in 2016 that the Veteran had been unable to secure and follow substantially gainful employment due to his service connected PTSD with depression since he last worked in 1965, and that his PTSD with depression had caused total occupational and social impairment since at least October 1999.  The Board notes that both opinions are definitive, based on a review of the record, and include supporting rationale.  

Given the foregoing, the Board finds that the positive evidence is in a state of equipoise with the negative evidence regarding the Veteran's claim of entitlement to a rating in excess of 50 percent, effective from October 28, 1999 to January 4, 2010, for his PTSD with depression.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After resolving all reasonable doubt in the Veteran's favor, the Board will conclude that effective from October 28, 1999, to January 4, 2010, the Veteran's PTSD with depression was productive of total occupational and social impairment and more nearly approximated the criteria for a schedular rating of 100 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 
With respect to the claim for a TDIU rating, effective from October 28, 1999, to January 4, 2010, the Board observes that a TDIU rating contemplates a schedular rating less than total.  38 C.F.R. § 4.16 (a).  Since herein a 100 percent rating has been granted for the Veteran's PTSD with depression, on a schedular basis, that claim for a TDIU rating is now rendered moot.  See Vettese v. Brown, 7 Vet App. 31 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100 percent").  Accordingly, the claim for a TDIU rating effective from October 28, 1999 to January 4, 2010, is dismissed.


ORDER

A 100 percent rating for PTSD with depression is granted, effective from October 28, 1999, to January 4, 2010, subject to the law and regulations governing payment of monetary benefits.

Entitlement to TDIU rating, effective from October 28, 1999, to January 4, 2010, is dismissed.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


